Any witness familiar by experience with the appearance and treatment of wounds, particularly physicians and surgeons, may give an opinion as to the manner in which a wound was probably inflicted and the instrument used. Rash v. State, 61 Ala. 89
-93; Underhill's Cr. Ev. § 312; 1 Greenl. Ev. 440; Pearce v. State, 14 Ala. App. 120, 72 So. 213. The testimony of the state's witness, Dr. Lindsey, was within the rule. It is permissible for a witness *Page 452 
to testify that one was drunk, or "acted like he was drunk." 1 Mayf. Dig. 336, § 37.
Counsel for appellant have submitted no brief or argument, and we have carefully examined the record and find no reversible error therein, or anything further that warrants discussion.
Affirmed.